Citation Nr: 1026208	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-02 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Basic eligibility for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.  
The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 administrative decision issued by the 
VA's Educational Center in Atlanta, Georgia.  However, the Board 
notes that due to the location of the appellant's residence, the 
jurisdiction of her appeal is with the RO in Jackson, Mississippi 
(Jackson RO).

In October 2009, the appellant testified during a videoconference 
Board hearing before the undersigned at the Jackson RO; a copy of 
the hearing transcript is in the record.  The Board notes that 
the record was held open for 30 days for the appellant to provide 
additional evidence; none has been received.  


FINDINGS OF FACT

1.  Effective December 26, 2007, the Veteran was awarded a 
permanent and total disability rating based on service-connected 
disability.

2.  In June 2008, the appellant, who is the Veteran's daughter, 
filed her initial claim for Dependents' Educational Assistance 
benefits under Chapter 35.

3.  The appellant's date of birth is August [redacted], 1979.

4.  The appellant reached her 26th birthday on August [redacted], 2005, 
prior to the effective date of a finding of permanent total 
service-connected disability on behalf of the Veteran.

5.  The appellant's period of eligibility for educational 
assistance benefits expired prior to the submission of her claim 
and she meets none of the legal criteria for a modification or 
extension of the period of eligibility for educational 
assistance.


CONCLUSION OF LAW

The criteria for basic eligibility for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 
21.3043 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 Vet. 
App. 129 (2002).

The pertinent facts of this case are not in dispute.  In an 
unappealed January 2008 rating decision, the Jackson RO 
adjudicated the Veteran as permanently and totally disabled, 
effective December 26, 2007, and the appellant acknowledges that 
she initially filed her application for the receipt of DEA 
benefits under Chapter 35 after that date.  In her application, 
she reported that she was the Veteran's child and was born on 
August [redacted], 1979.

Basic eligibility for Chapter 35 benefits is established by being 
the child of a veteran who has a total and permanent disability 
rating from a service-connected disability.  38 U.S.C.A. 
§ 3501(a)(1)(A); 38 C.F.R. § 21.3021.  The record confirms that 
the appellant is the veteran's daughter and that the veteran is 
in receipt of a permanent and total disability rating.  
Eligibility for Chapter 35 benefits requires, however, that the 
appellant must not reach her 26th birthday on or before the 
effective date of a finding of permanent and total service-
connected disability.  38 C.F.R. § 21.3040(c).  The record 
discloses, however, that the appellant turned 26 years of age on 
August [redacted], 2005, prior to the effective date of the Veteran's 
permanent and total service-connected disability rating, and the 
appellant does not contend otherwise.  As such, the appellant is 
not legally eligible for Chapter 35 educational assistance.

In addition, the appellant has not shown, nor is the Board aware, 
of any basis to exempt her from application of this regulation.  
Under 38 C.F.R. § 21.3041(a), the basic beginning date of 
eligibility for educational assistance is normally the date the 
child reaches age 18, or the date of the child's completion of 
secondary schooling, whichever occurs first.  The basic ending 
date for educational assistance is the date of the child's 26th 
birthday.  38 C.F.R. § 21.3041(c).

The beginning date for eligibility for benefits may be tolled if 
the effective date of the finding of permanent and total 
disability is prior to the child's 18th birthday but the veteran 
does not receive notice of this rating until after the child 
becomes 18.  38 C.F.R. § 21.3041(b)(2)(i).  The beginning date 
may also be extended if the permanent and total disability rating 
is assigned after the child reaches 18, but before the child 
turns 26.  38 C.F.R. § 21.3041(b)(2)(ii).  Here, the appellant 
turned 26 years of age prior to the effective date of the 
Veteran's permanent and total disability rating and thus neither 
of these exceptions is applicable.

Additionally, pursuant to 38 C.F.R. § 21.3041(e), an eligible 
child's ending date may be extended beyond her 26th birthday, but 
not to exceed her 31st birthday in certain cases.  Under this 
provision, the ending date may be extended if the eligible 
person's program of education has been suspended due to 
conditions determined to be beyond the eligible person's control 
as listed at 38 C.F.R. § 21.3043.  If it is found that a 
suspension of a program of education was in fact due to 
conditions beyond the eligible person's control, then the ending 
date may be extended for the length of the period of suspension, 
but not beyond the eligible person's 31st birthday.  38 C.F.R. 
§ 21.3041(e)(1).  This provision, however, applies in situations 
where a claimant is already in receipt of Chapter 35 educational 
assistance benefits and is pursuing her education, but has to 
stop her education because of certain events beyond her control.  
Here, the appellant has not yet begun a program of education 
under Chapter 35, and so this delimiting date extension option is 
also not available to her.

Although the Board is aware of the appellant's arguments, the 
criteria governing eligibility for the receipt of Chapter 35 
educational assistance benefits are clear and specific and the 
Board is bound by these criteria.  The Board thus must find that, 
as a matter of law, the appellant is not eligible to receive 
educational assistance under Chapter 35.  In cases where, as 
here, the law is dispositive, the claim must be denied because of 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

During her hearing testimony, the appellant contended that the 
Veteran's entitlement to DEA benefits should have arisen as early 
as June 5, 1996, when he was assigned a 100 percent disability 
rating for PTSD and should have been granted from that time, 
which would have been prior to the appellant's 26th birthday.  
She also maintained that she should be awarded DEA benefits for 
the $30,000 worth of student loans that she incurred prior to 
turning 26 years of age.

In denying this claim, the Board acknowledges the Veteran's 
Vietnam service and the unfortunate circumstances of the 
appellant's case.  The Board notes that the appellant's arguments 
essentially constitute a theory of equitable relief.  Although 
the Board denies her claim as a matter of law as lacking legal 
merit, the Board is sympathetic to her claim.  The Board, 
however, is without authority to grant it on an equitable basis 
and instead is constrained to follow the specific provisions of 
law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. 
App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  


ORDER

Basic eligibility for Dependents' Educational Assistance 
benefits, under Chapter 35, Title 38, United States Code, is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


